Title: To George Washington from John Armstrong, 20 February 1788
From: Armstrong, John
To: Washington, George

 

Dear General
Carlisle [Pa.] 20th Feby 1788

As a Citizen of the united States, I always consider my Self your debtor, and the annual tribute of a Short letter, the smallest remittance we can well conceive. It is perhaps more than a year past since I took the liberty of telling you, that however attatched to retirement & rural life, you must suffer a little more interruption to domestick enjoyments & give some more attention to the suffrages of yr countrymen in publick employ. this you see Sir, has proved true, and the same Object & same motives induce me to think, that one other tour of this kind of duty will fall to your Lot.
Old as I am, I rejoice at the high probability and therefore, near prospect of a general adoption of the Federal Constitution; this hope leads us on to the use of that System, in which the Federal voice of Pennsylvania stands ready to announce your Excellency the first President of the union. of this there need be little hesitation amongst the Citizens, but not so with you; persuaded as I am, it will cost you much anxious thought—nevertheless if the call of God, is manifested to you in a plenary or unanimous call of the people, I hope that will obviate every objection; if not for the whole term of four years, at least for half that time if health admit: considering as you will, that we were not made for our Selves. therefore must not live to our Selves, my sole reason for these early hints, is that by a divine blessing you may be made instrumental of giving a wise & useful Example to successors in more things than what may be merely essential to the office; I had like to be so imprudent as to mention a few, but am checked, not by modesty alone, but by former demonstration that you will have in full view, all I mean and much more—the more dissipated customs of the age, prompted by elevation of rank, National dignity & other inflated ideas, will but too probably contrast themselves, to National Economy, real dignity, & private virtue too; this battle you will have in your own breast, it must principally be fought with yourself, an opponent harder to be overcome & more ready to give the foil, than any in all creation except One—but resistance on behalf of the publick & of the Church of God, is worthy of double praise: nor is any man who has this as his motive, likely to fight this battle

alone—the wise medi⟨um⟩ an indulgent providence will direct, tho’ no precise & invariable rule is admissable in the case.
The proposed Federal Constitution is well approved of this way by the more candid & better informed part of the people, some of whom are even Surprized at the propriety of the first draught, all things considered, but look up for some amendments or alterations in the way prescribed in the Constitution itself, when experience & time shall point out the expedience of the measure—these perhaps will be of two kinds, some truly salutary, others in the way of explanation, merely to please. We have in this State had the most sanguine & unreasonable Opposition of any I have yet heard of, and hope that none other of the Union will follow the insiduous example, and had it not been assiduously contrasted might have proved very injurious to the union and peace of this country; nor has this evil & demented Spirit yet subsided—you cannot have read the Centinel in his numerous & baneful productions, the Old Whig—and the reasons of dissent exhibited by the minority of our Convention—without discovering the treasonable & delusive views of the junto from whom our Confusions proceed, a Sordid & contemptible junto too, but they have their emissaries & interpreters over a great part of the State, whereby they have allarmed the fears & deranged the commonsense of the otherwise Sober & orderly Citizens, beyond any thing you can well conceive. this wild & destructive Spirit appears to abate, but we are Sorry that yr State has postponed their decision to so late a day—the Susspence of that large State, keeps our Opposition in countenance—some of whom, (men of some note too) have lately declared that if Virginia do not adopt, they entertain no doubt but that the Maelcontents of the two States, will prevent the Execution of the proposed Federal plan! this is very rediculouse, yet very disagreeable, nor much to be doubted, but that some of the Western people talk together in this Stile. The Struggle we hear of in the Convention of Massachusetts, must principally be owing to the redundancy of their numbers, of whom like our Selves, too many must be unacquainted with the Science & principles of Government—Old Sam: Adams amazes me more than any other individuel, because I cannot conceive what can induce one of his years to overlook the immediate necessity of at least begining to make a reform—Mr R. Lees letter too, tho’ wrote

with decency, contains more of the air, than the Substance of the Statesman; and in which he has fallen below himself. The Federalist Publius, in my Opinion deserves much of his Country—at first from his Sage manner, I took the Author to have been Mr Jay, but it’s now said he is not—that these Nos. are wrote by a small junto, of whos names none are gone out, but that of Coll Hamilton. be the Author who may, he has great merit & his papers may be of farther use, than a present inducement to embrace the new System.
I hope Dr Nisbets discourse on litterature & address to the Students of this College has met your approbation—he is a good man, a great Scholar, a kind of moving library, with as little vanity or parrade on the whole, as any man I ever Saw—yet I am afraid thro’ the weakness of our funds, that we must Lose him, as unable to pay his Salary with the various other expences. this College was precipitately undertaken, and the present scarcity of money not sufficiently foreseen, deters many from sending their children abroad tho’ the College & boarding which includes Washing makes but 32£ a year. If our New Congress should think of a Federal University, Dr Nisbet would be the man to lay the foundation of it, but this appears to be at some distance.
Coll Blain informed me of yr request that he should give you a Call before he left the City in order to carry a line to me, this he forgot, and knowing your embarrassed situation & the impediments of the City, I charge him only in the account—this letter please to accept in the ruff, as I cannot well copy—therefore cannot correct, tho’ sensible of the need. I am dear General with great truth Affectionately Yours.

John Armstrong

